DETAILED ACTION
1.	This office action is a response to an application filed 01/19/2021 in which claims 1-20 are pending in the application and currently being examined. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-17, drawn to an organic light-emitting diode (OLED) deposition system, classified in subclass H01L, subgroup 51/56.
Group II. Claims 18-20, drawn to a computer program product, classified in subclass G05B, subgroup 19/00.
The inventions are distinct, each from the other because of the following reasons:

4.	Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different modes of operation, wherein Group II, claim 18 requires computer program product comprising a non-transitory computer readable medium comprising instructions to cause one or more data processing apparatuses to: cause a first deposition chamber to deposit a first layer of a first organic material onto a workpiece in a device region and a first test region separate from the device region; cause a workpiece transport system to transfer the workpiece from the first deposition chamber to the second deposition chamber; cause the second deposition chamber to deposit a second layer of a second organic material onto the workpiece in the device region to build at least a portion of the organic light- emitting diode layer stack and in a second test region separate from the device region and the first test region and that does not overlie the first layer; cause the workpiece transport system to transfer the workpiece from the second deposition chamber to a transfer chamber; and receive from a metrology system a first plurality of measurements of the workpiece in the transfer chamber of the first layer in the first test region and a second plurality of measurements of the workpiece in the transfer chamber of the second layer in the second test region.

If Invention I is elected, an election of species is required. This application contains claims directed to the following patentably distinct species of the claimed invention. 
	I-1, Claims 1-7, drawn to a organic light-emitting diode (OLED) deposition system comprising: 
a workpiece transport system configured to position a workpiece within the OLED deposition system under vacuum conditions; 
two or more deposition chambers, each deposition chamber configured to deposit respective layers of organic material onto the workpiece, wherein the two or more deposition chambers are coupled such that vacuum is maintained around the workpiece while the workpiece is transferred between a first deposition chamber and a second deposition chamber of the two or more deposition chambers by the workpiece transport system; 
a transfer chamber interconnected to the two or more deposition chambers and configured to receive the workpiece from the two or more deposition chambers by the workpiece transport system while maintaining vacuum and retaining the workpiece within the transfer chamber; 
a metrology system having one or more sensors positioned to perform measurements of the workpiece within the transfer chamber, the metrology system including 
a digital holographic microscope positioned to receive light from the workpiece within the transfer chamber and generate a thickness measurement of a layer on the workpiece, and 
a light source to generate a light beam to induce photoluminescence in the layer on the workpiece in the transfer chamber, and wherein at least one of the one or more sensors is positioned to receive emissions from the layer on the workpiece within the transfer chamber to perform photoluminescence measurements of the layer on the workpiece; and 
a control system to control a sequential deposition of the respective layers of organic material onto the workpiece by the two or more deposition chambers to form an organic light-emitting diode layer stack, the control system configured to 
cause the first deposition chamber to deposit a first layer of a first organic material onto the workpiece, 
cause the workpiece transport system to transfer the workpiece from the first deposition chamber to the transfer chamber, 
receive the thickness measurement and the photoluminescence measurement from the metrology system, 
cause the workpiece transport system to transfer the workpiece from the transfer chamber to a second deposition chamber of the two or more deposition chambers, and
cause the second deposition chamber to deposit a second layer of a second organic material onto the first layer on workpiece to build at least a portion of the organic light-emitting diode layer stack.
	I-2, Claims 8-17, drawn to a organic light-emitting diode (OLED) deposition system comprising: 
a workpiece transport system configured to position a workpiece within the OLED deposition system under vacuum conditions; 
two or more deposition chambers, each deposition chamber configured to deposit respective layers of organic material onto the workpiece, wherein the two or more deposition chambers are coupled such that vacuum is maintained around the workpiece while the workpiece is transferred between a first deposition chamber and a second deposition chamber of the two or more deposition chambers by the workpiece transport system, wherein the first deposition chamber is configured to deposit a first layer in a device region and in a first test region separate from the device region, and wherein the second deposition chamber is configured to deposit a second layer in the device region over the first layer and in a second test region separate from the device region and the first test region and that does not overlie the first layer; 
a transfer chamber interconnected to the two or more deposition chambers and configured to receive the workpiece from the two or more deposition chambers by the workpiece transport system while maintaining vacuum and retaining the workpiece within the transfer chamber; 
a metrology system having one or more sensors positioned to perform measurements of the workpiece within the transfer chamber; and 
a control system to control a sequential deposition of the respective layers of organic material onto the workpiece by the two or more deposition chambers to form an organic light-emitting diode layer stack, the control system configured to 
cause the first deposition chamber of the two or more deposition chambers to deposit the first layer of a first organic material onto the workpiece in the device region and the first test region, 
cause the workpiece transport system to transfer the workpiece from the first deposition chamber to the second deposition chamber, 
cause the second deposition chamber to deposit the second layer of a second organic material onto the workpiece in the device region to build at least a portion of the organic light-emitting diode layer stack and in the second test region, 
cause the workpiece transport system to transfer the workpiece from the second deposition chamber to the transfer chamber, and 
receive from the metrology system a first plurality of measurements of the workpiece in the transfer chamber of the first layer in the first test region and a second plurality of measurements of the second layer in the second test region on the workpiece.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
these species are not obvious variants of each other based on the current record.
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.


5.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

6.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

7.	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

8.	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

9.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

10.	In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423. The examiner can normally be reached M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jethro M. Pence/
Primary Examiner, Art Unit 1717